DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more spherical elements” and subsequently recites “the spherical elements”. Similarly, claim 1 recites the limitation “one or more crystal elements” and subsequently recites “the crystal elements”. It is unclear whether applicant intends to reference one or more than one of the previously recites one or more spherical or crystal elements, respectively.
Claim 7 recites “the one or more crystal elements are coupled…via a bore in each spherical element”. It is unclear how the bore in each spherical element couples each crystal element to the cord.
Claim 8 recites the limitation “one or more spherical elements” and subsequently recites “the spherical elements”. Similarly, claim 8 recites the limitation “one or more 
Claim 13 recites “the one or more crystal elements are coupled…via a bore in each spherical element”. It is unclear how the bore in each spherical element couples each crystal element to the cord.
Claim 14 recites the limitation “one or more spherical elements” and subsequently recites “the spherical elements”. Similarly, claim 14 recites the limitation “one or more crystal elements” and subsequently recites “the crystal elements”. It is unclear whether applicant intends to reference one or more than one of the previously recites one or more spherical or crystal elements, respectively.
Claim 15 recites the limitation “the shaft element” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the shaft element” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the one or more crystal elements are coupled…via a bore in each spherical element”. It is unclear how the bore in each spherical element couples each crystal element to the cord.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309565 (Allen) in view of U.S. Patent No. 5,993,377 (Hartwig) and U.S. Patent Application Publication No. 2007/0106109 (Ly).
Regarding claim 1, Allen teaches a sexual aid apparatus with a safety feature (abstract; Figure 8A), the apparatus comprising: 
(a) a shaft element (Figure 8A, body, 10) configured to emulate a human penis and to be placed against genitals or inside a human orifice ([0013]; [0045]); 
(b) an electric vibrating motor (Figure 8B, vibrating motors, 21) located within the shaft element (10), the electric vibrating motor (21) configured for vibrating the shaft element (10) so as to produce sensation in a user when used against genitals or inside a human orifice ([0035]; [0045]-[0046]); 
(c) an extension (Figure 8A, extension element, 25B) coupled to a distal end of the shaft element (10), the extension (25b) including one or more spherical bulb elements coupled to the extension and located between ends of the extension, the bulb elements configured for insertion into a human orifice and for producing sensation in the user (“series of bulbs arrayed like ‘beads on a string’”, [0015]; [0045]).
Allen does not teach the extension includes spherical elements coupled to a flexible cord between the ends of the cord, wherein the cord is configured to have a tensile strength of at least 20 psi.
However, Hartwig teaches a sexual aid apparatus with a safety feature (abstract), the apparatus comprising: a flexible cord (Figures 1-2, string, 14) (col. 2, lines 29-42; col. 2, line 57-col. 3, line 6); and one or more spherical elements (Figures 1-2, bead, 12) coupled to the cord (14) and located between ends of the cord (14), the spherical elements (12) configured for insertion into a human orifice and for producing sensation in the user (col. 1, lines 5-9; col. 1, line 55-col. 2, line 8; col. 2, lines 29-37; col. 3, lines 13-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible cord and attached spherical elements of Hartwig as the extension of Allen, because Hartwig teaches the flexible cord and spherical beads provide the desired experience of the user recognized by Allen (“beads on a string”, [0015]; [0045]), with an additional benefit of providing heat or cooled sensation to the user (Hartwig, col. 1, line 55-col. 2, line 8). Hartwig teaches the nylon, plastic, metal, or “substantially any other material” of the cord is “very flexible and relatively strong” to facilitate insertion and safe removal of the beads from a user (col. 2, line 61-col. 3, line 1), but does not quantify the tensile strength of the cord. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cord material of Hartwig to have a tensile strength of at least 20 psi through routine experimentation to ensure the cord is sufficiently “strong” to facilitate safe insertion and removal of the attached beads from the user (Hartwig, col. 2, line 61-col. 3, line 1). Additionally, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II)(A).
Hartwig teaches the elements (12) on the cord (14) are formed of a plastic shell filled with material that may be heated or cooled for use (col. 3, lines 13-29). The modified apparatus of Allen and Hartwig does not teach the apparatus includes one or 
However, Ly teaches a sexual aid apparatus with a safety feature (abstract; [0001]), the apparatus comprising: a crystal element (Figure 1, body, 20) configured for insertion into a human orifice and for producing sensation in the user (abstract; [0005]; [0008]-[0011]; [0024]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form one or more of the elements of Allen and Hartwig from the crystal material of Ly, because Ly teaches forming sexual elements that are heated or cooled for insertion in a human orifice from a natural material such as crystal “is safe to be used in a wide range of temperatures that would normally cause synthetic materials to breakdown, crack, and discolor” permitting a wider temperature range for use (abstract; [0005]; [0008]-[0011]).
Regarding claim 3, Allen in view of Hartwig and Ly teaches all the limitations of claim 1. The modified apparatus of Allen, Hartwig, and Ly does not specify the flexible cord is coupled to the distal end of the shaft element via a loop that surrounds the shaft element. 
However, Hartwig teaches one end of the cord (14) is secured to a grip (Figure 1, finger ring, 16) via a loop that surrounds the grip (16) (“ring 16…attached to the string 14 by tying the end 12 around the ring 16”, col. 3, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, and Ly to secure the cord to the shaft element via a loop that surrounds the shaft element in light of the teaching of Hartwig, because .
Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309565 (Allen) in view of U.S. Patent No. 5,993,377 (Hartwig) and U.S. Patent Application Publication No. 2007/0106109 (Ly) as applied to claim 1 above (with respect to claim 2), and further in view of U.S. Patent Application Publication No. 2003/0187323 (Goodman).
Regarding claim 2, Allen in view of Hartwig and Ly teaches all the limitations of claim 1. Allen, Hartwig, and Ly do not teach the apparatus further comprises a disposable vacuum seal plastic pouch configured for surrounding and sealing at least the shaft element of the sexual aid apparatus, the pouch configured for form-fitting at least the shaft element and for removal from said shaft element after use.
However, Goodman teaches a sexual aid apparatus (abstract), comprising: a shaft element (Figures 1, 3a-e, extension, 22, 25, 27, 30, or 34) configured for placement against or inside a human orifice ([0032]-[0034]; [0037]; [0039]); and a disposable pouch configured for surrounding and sealing at least the shaft element of the sexual aid apparatus, the pouch configured for form-fitting at least the shaft element and for removal from said shaft element after use (disposable cot covering extension, [0040]-[0041]; plastic material [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, and Ly to include the disposable plastic pouch of Goodman to cover the shaft element, because Goodman teaches providing such a disposable 
Goodman teaches the disposable pouch is configured for fittingly covering the shaft element ([0040]), but does not specify the pouch is vacuum-sealed. The claimed phrase “vacuum sealed” is being treated as a product by process limitation; that is, that the form-fitting pouch is made by vacuum sealing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Godman is silent as to the process used to fit the pouch, it appears that the product in Goodman would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a fitted plastic material covering a shaft element (specification, [0034]-[0038]).
Regarding claim 8, Allen teaches a sexual aid apparatus with a safety feature (abstract; Figure 8A), the apparatus comprising: 
(a) a shaft element (Figure 8A, body, 10) configured to emulate a human penis and to be placed against genitals or inside a human orifice ([0013]; [0045]); 
(b) an electric vibrating motor (Figure 8B, vibrating motors, 21) located within the shaft element (10), the electric vibrating motor (21) configured for vibrating the shaft element (10) so as to produce sensation in a user when used against genitals or inside a human orifice ([0035]; [0045]-[0046]); 
Figure 8A, extension element, 25B) coupled to a distal end of the shaft element (10), the extension (25b) including one or more spherical bulb elements coupled to the extension and located between ends of the extension, the bulb elements configured for insertion into a human orifice and for producing sensation in the user (“series of bulbs arrayed like ‘beads on a string’”, [0015]; [0045]).
Allen does not teach the extension includes spherical elements coupled to a flexible cord between the ends of the cord, wherein the cord is configured to have a tensile strength of at least 20 psi.
However, Hartwig teaches a sexual aid apparatus with a safety feature (abstract), the apparatus comprising: a flexible cord (Figures 1-2, string, 14) (col. 2, lines 29-42; col. 2, line 57-col. 3, line 6); and one or more spherical elements (Figures 1-2, bead, 12) coupled to the cord (14) and located between ends of the cord (14), the spherical elements (12) configured for insertion into a human orifice and for producing sensation in the user (col. 1, lines 5-9; col. 1, line 55-col. 2, line 8; col. 2, lines 29-37; col. 3, lines 13-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible cord and attached spherical elements of Hartwig as the extension of Allen, because Hartwig teaches the flexible cord and spherical beads provide the desired experience of the user recognized by Allen (“beads on a string”, [0015]; [0045]), with an additional benefit of providing heat or cooled sensation to the user (Hartwig, col. 1, line 55-col. 2, line 8). Hartwig teaches the nylon, plastic, metal, or “substantially any other material” of the cord is “very flexible and relatively strong” to facilitate insertion and safe removal of the beads from a user (col. 2, line 61-col. 3, line 1), but does not quantify the tensile strength of the cord. It In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II)(A).
Hartwig teaches the elements (12) on the cord (14) are formed of a plastic shell filled with material that may be heated or cooled for use (col. 3, lines 13-29). The modified apparatus of Allen and Hartwig does not teach the apparatus includes one or more crystal elements coupled to the cord and located between the ends of the cord, the crystal elements configured for insertion into a human orifice and for producing sensation in the user.
However, Ly teaches a sexual aid apparatus with a safety feature (abstract; [0001]), the apparatus comprising: a crystal element (Figure 1, body, 20) configured for insertion into a human orifice and for producing sensation in the user (abstract; [0005]; [0008]-[0011]; [0024]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form one or more of the elements of Allen and Hartwig from the crystal material of Ly, because Ly teaches forming sexual elements that are heated or cooled for insertion in a human orifice from a natural material such as crystal “is safe to be used in a wide range of temperatures 
Allen, Hartwig, and Ly do not teach the apparatus further comprises a disposable vacuum seal plastic pouch configured for surrounding and sealing at least the shaft element of the sexual aid apparatus, the pouch configured for form-fitting at least the shaft element and for removal from said shaft element after use.
However, Goodman teaches a sexual aid apparatus (abstract), comprising: a shaft element (Figures 1, 3a-e, extension, 22, 25, 27, 30, or 34) configured for placement against or inside a human orifice ([0032]-[0034]; [0037]; [0039]); and a disposable pouch configured for surrounding and sealing at least the shaft element of the sexual aid apparatus, the pouch configured for form-fitting at least the shaft element and for removal from said shaft element after use (disposable cot covering extension, [0040]-[0041]; plastic material [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, and Ly to include the disposable plastic pouch of Goodman to cover the shaft element, because Goodman teaches providing such a disposable fitted cover over the body-insertable shaft element facilitates hygienic use and reduces “the frequency of with which the extension must be cleaned” ([0045]).
Goodman teaches the disposable pouch is configured for fittingly covering the shaft element ([0040]), but does not specify the pouch is vacuum-sealed. The claimed phrase “vacuum sealed” is being treated as a product by process limitation; that is, that the form-fitting pouch is made by vacuum sealing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the 
Thus, even though Godman is silent as to the process used to fit the pouch, it appears that the product in Goodman would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a fitted plastic material covering a shaft element (specification, [0034]-[0038]).
Regarding claim 9, Allen in view of Hartwig, Ly, and Goodman teaches all the limitations of claim 8. The modified apparatus of Allen, Hartwig, Ly, and Goodman does not specify the flexible cord is coupled to the distal end of the shaft element via a loop that surrounds the shaft element. 
However, Hartwig teaches one end of the cord (14) is secured to a grip (Figure 1, finger ring, 16) via a loop that surrounds the grip (16) (“ring 16…attached to the string 14 by tying the end 12 around the ring 16”, col. 3, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, Ly, and Goodman to secure the cord to the shaft element via a loop that surrounds the shaft element in light of the teaching of Hartwig, because Hartwig teaches tying a loop of the cord around the gripping element provides a suitably secure attachment between the cord and gripping element for use (col. 3, lines 1-2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309565 (Allen) in view of U.S. Patent No. 5,993,377  as applied to claim 1 above, and further in view of KR 2006/084196 (Joung).
Regarding claim 4, Allen in view of Hartwig and Ly teaches all the limitations of claim 1. The modified apparatus of Allen, Hartwig, and Ly do not teach a cap that is coupled to a distal end of the shaft element, wherein the flexible cord is coupled to the cap.
However, Joung teaches a sexual aid apparatus including a safety feature (apparatus for strengthening vaginal musculature, thus may be used as a sexual aid, abstract), comprising: a shaft element (Figure 1, body, 10); a flexible cord (Figure 1, string, 20) with a spherical element (Figure 1, ball, 21) coupled to the cord (20); and a cap (Figure 1, cap, 22) coupled to a distal end of the shaft element (10), wherein the cord (20) is coupled to the cap (22) (“description”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, and Ly to include a cap, wherein the flexible cord is coupled to the cap and the cap is coupled to the distal end of the shaft element as taught by Joung, because Joung teaches such a configuration facilitates a secure attachment between the cord and shaft element for use (abstract).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309565 (Allen) in view of U.S. Patent No. 5,993,377 (Hartwig), U.S. Patent Application Publication No. 2007/0106109 (Ly), and U.S. Patent Application Publication No. 2003/0187323 (Goodman) as applied to claim 2 above, and further in view of U.S. Patent No. 6,723,031 (Wild).
claim 5, Allen in view of Hartwig, Ly, and Goodman teaches all the limitations of claim 2. The modified apparatus of Allen, Hartwig, Ly, and Goodman does not specify the flexible cord comprises a core fiber surrounded by a rubber sheath.
However, Wild teaches a sexual aid apparatus with a safety feature (abstract), the apparatus comprising: a flexible cord (Figures 1-2, cord, 14) and a plurality of spherical elements (Figures 1-2, balls, 12) coupled to the cord (14), wherein the cord (14) comprises a core fiber (14) surrounded by a rubber sheath (Figure 2, non-latex rubber exterior, 18) (col. 4, lines 19-37 and lines 45-67; col. 5, lines 3-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, Ly, and Goodman such that the cord comprises a core fiber surrounded by a rubber sheath as taught by Wild, because Wild teaches such a cord is sealed from moisture, resulting in a more hygienic and easier to clean apparatus (col. 5, lines 33-45).
Regarding claims 6 and 7, Allen in view of Hartwig, Ly, Goodman, and Wild teaches all the limitations of claim 5. The modified apparatus of Allen, Hartwig, Ly, Goodman, and Wild teaches the one or more spherical elements (Hartwig, 12) are coupled to the cord (Hartwig, 14) via a bore (Hartwig, Figure 2, tubular member, 34 between openings, 30 and 32) in each spherical element (Hartwig, 12), through which the cord (Hartwig, 14) extends (col. 3, line 30-col. 4, line 2); and the one or more crystal elements are coupled to the cord via a bore in each spherical element, through which the cord extends (The modified apparatus as set forth in claim 1 results in one or more spherical element (12) of Hartwig formed from the crystal material of Ly, thus the crystal .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309565 (Allen) in view of U.S. Patent No. 5,993,377 (Hartwig), U.S. Patent Application Publication No. 2007/0106109 (Ly), and U.S. Patent Application Publication No. 2003/0187323 (Goodman) as applied to claim 8 above, and further in view of KR 2006/084196 (Joung).
Regarding claim 10, Allen in view of Hartwig, Ly, and Goodman teaches all the limitations of claim 8. The modified apparatus of Allen, Hartwig, Ly, and Goodman do not teach a cap that is coupled to a distal end of the shaft element, wherein the flexible cord is coupled to the cap.
However, Joung teaches a sexual aid apparatus including a safety feature (apparatus for strengthening vaginal musculature, thus may be used as a sexual aid, abstract), comprising: a shaft element (Figure 1, body, 10); a flexible cord (Figure 1, string, 20) with a spherical element (Figure 1, ball, 21) coupled to the cord (20); and a cap (Figure 1, cap, .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309565 (Allen) in view of U.S. Patent No. 5,993,377 (Hartwig), U.S. Patent Application Publication No. 2007/0106109 (Ly), and U.S. Patent Application Publication No. 2003/0187323 (Goodman) as applied to claim 8 above, and further in view of U.S. Patent No. 6,723,031 (Wild).
Regarding claim 11, Allen in view of Hartwig, Ly, and Goodman teaches all the limitations of claim 8. The modified apparatus of Allen, Hartwig, Ly, and Goodman does not specify the flexible cord comprises a core fiber surrounded by a rubber sheath.
However, Wild teaches a sexual aid apparatus with a safety feature (abstract), the apparatus comprising: a flexible cord (Figures 1-2, cord, 14) and a plurality of spherical elements (Figures 1-2, balls, 12) coupled to the cord (14), wherein the cord (14) comprises a core fiber (14) surrounded by a rubber sheath (Figure 2, non-latex rubber exterior, 18) (col. 4, lines 19-37 and lines 45-67; col. 5, lines 3-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allen, Hartwig, Ly, and Goodman such that the cord comprises a core fiber surrounded by a rubber sheath as taught by Wild, because Wild teaches such a cord is sealed from moisture, resulting in a more hygienic and easier to clean apparatus (col. 5, lines 33-45).
Regarding claims 12 and 13, Allen in view of Hartwig, Ly, Goodman, and Wild teaches all the limitations of claim 11. The modified apparatus of Allen, Hartwig, Ly, Goodman, and Wild teaches the one or more spherical elements (Hartwig, 12) are coupled to the cord (Hartwig, 14) via a bore (Hartwig, Figure 2, tubular member, 34 between openings, 30 and 32) in each spherical element (Hartwig, 12), through which .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,993,377 (Hartwig) in view of U.S. Patent Application Publication No. 2007/0106109 (Ly).
Regarding claim 14, Hartwig teaches a safety device for use with a sexual aid apparatus (abstract), the safety device comprising: a flexible cord (Figures 1-2, string, 14) configured for coupling to a distal end of the sexual aid apparatus (Figures 1-2, ring, 16) (The limitation “for use with a sexual aid apparatus” and “configured for coupling to a distal end of the sexual aid apparatus” are functional language, thus the “sexual aid apparatus” is not positively claimed. The string 14 is secured to a ring 16, col. 2, lines 29-42; col. 2, line 57-col. 3, line 6); and one or more spherical elements (Figures 1-2, bead, 12) coupled to the cord (14) and located between ends of the cord (14), the spherical elements (12) configured for insertion into a human orifice and for producing sensation in the user (col. 1, lines 5-9; col. 1, line 55-col. 2, line 8; col. 2, lines 29-37; col. 3, lines 13-29). Hartwig teaches the nylon, plastic, metal, or “substantially any other material” of the cord is “very flexible and relatively strong” to facilitate insertion and safe removal of the beads from a user (col. 2, line 61-col. 3, line 1), but does not quantify the tensile strength of the cord. It would have been obvious to one of ordinary skill in the art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II)(A).
Hartwig teaches the elements (12) on the cord (14) are formed of a plastic shell filled with material that may be heated or cooled for use (col. 3, lines 13-29), but does not teach the device includes one or more crystal elements coupled to the cord and located between the ends of the cord, the crystal elements configured for insertion into a human orifice and for producing sensation in the user.
However, Ly teaches a sexual aid apparatus with a safety feature (abstract; [0001]), the apparatus comprising: a crystal element (Figure 1, body, 20) configured for insertion into a human orifice and for producing sensation in the user (abstract; [0005]; [0008]-[0011]; [0024]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form one or more of the elements of Hartwig from the crystal material of Ly, because Ly teaches forming sexual elements that are heated or cooled for insertion in a human orifice from a natural material such as crystal “is safe to be used in a wide range of temperatures that would normally cause synthetic materials to breakdown, crack, and discolor” permitting a wider temperature range for use (abstract; [0005]; [0008]-[0011]).
claim 15, Hartwig in view of Ly teaches all the limitations of claim 14. Hartwig teaches the flexible cord (14) is configured for coupling to the distal end of the shaft element via a loop that surrounds the shaft element (The limitations “configured for coupling to the shaft element via a loop that surrounds the shaft element” is functional language, thus does not positively require the shaft element. Since the string 14 is looped around the ring 16 and tied, the “cord” 14 is configured to couple to a shaft element as claimed. See col. 3, lines 1-3.).
Regarding claim 16, Hartwig in view of Ly teaches all the limitations of claim 14. Hartwig teaches the flexible cord (14) is configured for coupling to a cap that is coupled to the distal end of the shaft element (The limitations “configured for coupling to a cap that is coupled to the distal end of the shaft element” is functional language, thus does not positively require the cap and shaft element. Since the string 14 is looped around the ring 16 and tied or is passed through an opening in a side wall of the ring 16 and tied in a knot to secure it to the ring 16, the “cord” 14 is configured to couple to a cap that is coupled to a distal end of a shaft element as claimed. See col. 3, lines 1-3.).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,993,377 (Hartwig) and U.S. Patent Application Publication No. 2007/0106109 (Ly) as applied to claim 14 above, and further in view of U.S. Patent No. 6,723,031 (Wild).
Regarding claim 17, Hartwig in view of Ly teaches all the limitations of claim 14. Hartwig does not specify the flexible cord comprises a core fiber surrounded by a rubber sheath.
Figures 1-2, cord, 14) and a plurality of spherical elements (Figures 1-2, balls, 12) coupled to the cord (14), wherein the cord (14) comprises a core fiber (14) surrounded by a rubber sheath (Figure 2, non-latex rubber exterior, 18) (col. 4, lines 19-37 and lines 45-67; col. 5, lines 3-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cord of Hartwig and Ly such that the cord comprises a core fiber surrounded by a rubber sheath as taught by Wild, because Wild teaches such a cord is sealed from moisture, resulting in a more hygienic and easier to clean apparatus (col. 5, lines 33-45).
Regarding claims 18 and 19, Hartwig in view of Ly and Wild teaches all the limitations of claim 17. The modified apparatus of Hartwig, Ly, and Wild teaches the one or more spherical elements (Hartwig, 12) are coupled to the cord (Hartwig, 14) via a bore (Hartwig, Figure 2, tubular member, 34 between openings, 30 and 32) in each spherical element (Hartwig, 12), through which the cord (Hartwig, 14) extends (col. 3, line 30-col. 4, line 2); and the one or more crystal elements are coupled to the cord via a bore in each spherical element, through which the cord extends (The modified apparatus as set forth in claim 14 results in one or more spherical element (12) of Hartwig formed from the crystal material of Ly, thus the crystal element(s) are secured to the cord in the same manner as taught by Hartwig. See discussion for claim 14.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,993,377 (Hartwig) and U.S. Patent Application Publication No.  as applied to claim 19 above, and further in view of U.S. Patent Application Publication No. 2011/0190574 (Maurette).
	Regarding claim 20, Hartwig in view of Ly and Wild teaches all the limitations of claim 19. The modified device of Hartwig, Ly, and Wild do not specify the cord comprises an antibacterial composition.
	However, Maurette teaches a sexual aid device for insertion in a human orifice (abstract; [0055]), comprising: an antibacterial composition in the material of the device ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the device of Hartwig, Ly, and Wild, including the flexible cord, to include an antibacterial composition as taught by Maurette, because providing an antibacterial composition in the material forming the device prevents harmful bacterial growth and improves hygienic use of the device ([0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791